Citation Nr: 0832045	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-28 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis. 

2.  Entitlement to service connection for residuals of right 
eye cataract, including as secondary to medication prescribed 
for rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Philadelphia Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied service 
connection for right eye cataract, post-surgery, and femoral 
artery blockage, post-operative, and declined to reopen a 
claim for rheumatoid arthritis.  The veteran did not perfect 
his appeal in regards to the femoral artery blockage claim 
and the only matters remaining before the Board are as stated 
on the previous page.  In April 2005, the veteran and his 
spouse testified before a Decision Review Officer (DRO); a 
transcript of that hearing is of record.  In February 2007, 
the Board remanded the claim for further development.  

In a statement received in July 2003, the veteran appeared to 
raise the issue of entitlement to service connection for a 
left eye disorder.  The August 2003 VA examination raised a 
claim seeking service connection for a right knee disorder.  
In an October 2003 statement, the veteran appeared to raise a 
claim seeking an increased rating in regards to his service-
connected right leg disorder.  These issues have not been 
previously addressed by the RO.  As these matters are not 
before the Board at this time, they are referred to the RO 
for further action.

The issue of entitlement to service connection for right eye 
cataract is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's rheumatoid arthritis is reasonably shown to 
be related to service. 

2.  Competent (medical) evidence establishes that the 
veteran's residuals of right eye cataract was caused or 
aggravated by medication prescribed for his service-connected 
rheumatoid arthritis.


CONCLUSION OF LAW

1.  Service connection for rheumatoid arthritis is warranted.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2007).

2.  Service connection for residuals of right eye cataract, 
including as secondary to medication prescribed for 
rheumatoid arthritis is warranted.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the determination below constitutes a full grant of the 
claim of service connection for rheumatoid arthritis and 
residuals of right eye cataract, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice content or timing is harmless.  Furthermore, 
as the benefit sought is granted, it is not prejudicial that 
the Board is considering and relying upon evidence received 
in July 2007 in the first instance.

II.  Factual Background

Service treatment records (STR's) showed that the veteran was 
treated for malaria and for shrapnel in the scalp, right leg, 
right arm, right shoulder, and back.  An October 1968 record 
showed treatment for pharyngitis.  A June 1969 record showed 
treatment for low back pain.  A February 1970 separation 
examination was negative for any complaints, treatment, or 
diagnoses related to rheumatoid arthritis.  The veteran was 
awarded the Purple Heart for injuries sustained while serving 
in combat in Vietnam.  

On November 1970 VA examination, the veteran had complaints 
of headaches, backaches, sore legs, and a sore shoulder.  He 
indicated that he could not stand for a long period of time 
and could not walk too far or else he would get cramps in his 
legs.  A neurological examination revealed no neurological 
disease.

October 1990 correspondence from Dr. M. B. indicated that he 
treated the veteran since 1987 that included treatment for 
active rheumatoid arthritis.  Dr. M. B. indicated that as 
part of the veteran's arthritic problem, he had diffuse joint 
pain and swelling involving his hands, wrists, shoulders, 
ankles, knees, and feet.  He was prescribed Naprosyn, 
Prednisone, and Darvocet for recurrent pain.  He had a number 
of corticosteroid injections into his joints for active 
synovitis.  X-rays showed, among other things, periarticular 
osteoporosis.  There was evidence of soft tissue swelling at 
the level of multiple joints, including the wrist.  Dr. M. B. 
specifically stated that the veteran suffered from early 
cataract formation as a result of corticosteroid therapy.  
The veteran's prognosis was guarded because of ongoing 
inflammatory arthritis, which was intermittently controlled 
by medications.  Some early deformity was noted, particularly 
in the hands and wrists.  He had episodes of flare-ups of 
pain and stiffness.

On August 2003 VA examination, it was noted that the claims 
file was reviewed.  At the time of examination, the veteran 
indicated that after returning from Vietnam, he started to 
have complaints in the right leg and eventually was found to 
have arthritis of the right knee joint.  One doctor told him 
he had gout and another told him he had rheumatoid arthritis.  
The VA examiner indicated that the veteran had (right) knee 
pain in the joints and was treated with Prednisone.  The 
examiner opined that this knee pain was as likely as not 
related to the shrapnel injury.  The examiner indicated that 
the veteran's right eye cataract did not appear to have any 
relationship to the in-service head injury.  The examiner 
noted that the veteran took Prednisone for pain in his knee, 
which (according to the ophthalmologist) may have 
precipitated the cataract.  

On August 2003 VA examination of the eyes, the examiner noted 
that the veteran had pseudophakia of both eyes.  The examiner 
commented that because the cataracts were removed, it was 
impossible to state if they were either traumatic or 
typically steroid-induced by appearance.  Based, however, on 
the fact that oral Prednisone (a steroid) was well known to 
have caused cataracts, and given the veteran's history of 
primarily right-sided arthritis, it was felt that it was as 
likely as not that one or both of the veteran's cataracts 
were caused by the need for oral steroids for the veteran's 
service-connected right-sided orthopedic injuries, be they 
traumatic or as felt in later years, rheumatic.  

In a November 2003 statement, the veteran's wife indicated 
that the veteran did not have any problems with swollen, 
painful joints until he entered the Army.  

During his April 2005 RO hearing, the veteran reported that 
he began having inflammation in his joints a year or two 
after he was discharged from the military.  He was prescribed 
anti-inflammatory drugs beginning in the early 1970's.  He 
indicated that he was diagnosed with rheumatoid arthritis in 
1982.  

June 2005 correspondence form Dr. A. T. M. indicated that the 
cataract detected on the veteran's right eye was the type 
that was typical of long time steroid use.  

Treatment records received in June 2005 from Wilkes-Barre VA 
Medical Center (VAMC) showed that as early as November 1976 
the veteran was treated for complaints of bilateral knee and 
right hand pain and swelling; there was crepitus in both 
knees.  The history of pain and swelling in his knees dated 
back one to two years.  Records dated in 2005 showed 
treatment for rheumatoid arthritis and osteoporosis.

In statements received in June 2007 by D. M. and the 
veteran's spouse, D. M. indicated that he knew the veteran 
since 1979 and had always known him to have experienced 
ongoing problems with swelling and redness in the joint areas 
of his arms and legs.  He witnessed events when the veteran's 
hands and wrists were inflamed with redness and swelling.  
The veteran's spouse restated that the veteran did not have 
swelling in his joints prior to entering the military.  

Wilkes-Barre VAMC treatment records dated from 2007 to 2008 
showed continued treatment with Prednisone for Rheumatoid 
arthritis. 

An April 2008 VA examination, the examiner summarized the 
veteran's past medical history noting that the veteran 
reported swelling of his knees/wrist and pain in the shoulder 
and back in Vietnam.  After service he came to VA and was 
seen repeatedly for knee swellings and other joint pains and 
swellings.  No diagnosis was established until the 80's when 
the veteran was diagnosed by a private physician with 
rheumatoid arthritis.  In 2005, the veteran returned to VA 
for treatment and was even followed by the current VA 
examiner.  The examiner noted that the veteran had off and on 
flare-ups lasting for 2 to 3 weeks.  The veteran reported 
that his fingers, wrists, and low back area were painful for 
the past 2 weeks and had a flare-up in his right foot that 
was swollen and painful.  He had stiffness in the morning 
that lasted for 2 hours.  After physical, clinical, and x-ray 
examinations, the examiner noted that even though the 
veteran's serologies were negative, he clinically had 
rheumatoid arthritis and x-rays of his hands had rheumatic 
changes in the wrist and intercarpal bones.  The examiner 
noted that in service there was documentation of shrapnel 
injuries with secondary problems and then in the 1980's the 
veteran was seen by VA multiple times for joint pain 
complaints.  The examiner indicated that although he could 
not clearly relate the diagnosis of rheumatoid arthritis to 
those joint complaints, it was as likely as not that the 
complaints of joint pains and swelling during and immediately 
after discharge from service could be the early phase of 
rheumatoid arthritis.  

III.  Criteria & Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 U.S.C.A. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. 38 
C.F.R. § 3.310(a).  The Court has held that a claimant is 
also entitled to service connection on a secondary basis when 
it is shown that a service-connected disability aggravates a 
nonservice- connected disability. Allen v. Brown, 7 Vet. App. 
439 (1995).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Rheumatoid Arthritis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; the veteran has been diagnosed with rheumatoid 
arthritis.

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  STR's showed that the veteran was treated 
for malaria, and pharyngitis, and for shrapnel in the scalp, 
right leg, right arm, right shoulder, and back.  So there was 
(potentially at least) a possible sign of a related disorder 
in service.  The veteran's wife indicated that the veteran 
did not have swelling in his joints prior to joining the 
military.  VA treatment records dated in the 70's showed 
problems with the veteran's shoulders, knees, and right hand.  
A November 1976 record reported that the veteran had swelling 
in his knees for the past year.  On April 2008 VA 
examination, the examiner indicated that it was as likely as 
not that the complaints of joint pains and swelling during 
and immediately after discharge from service could be the 
early phase of rheumatoid arthritis.  There was no medical 
evidence to the contrary.  As the competent evidence of 
record supports the veteran's claim, service connection for a 
rheumatoid arthritis is warranted.



B.  Residuals of Right Eye Cataracts

The veteran's claim for service connection for residuals of 
right eye cataract was premised on a theory that the 
residuals are secondary to (caused or aggravated by) the 
medication prescribed to treat his service-connected 
rheumatoid arthritis.  Competent (medical) evidence supported 
this theory of entitlement.  October 1990 correspondence from 
Dr. M. B. indicated that the veteran was prescribed Naprosyn, 
Prednisone, and Darvocet for recurrent pain and had a number 
of corticosteroid injections into his joints for active 
synovitis.  Dr. M. B. specifically stated that the veteran 
suffered from early cataract formation as a result of 
corticosteroid therapy.  Also, on August 2003 VA examination 
of the eyes, the examiner found that based on the fact that 
oral Prednisone (a steroid) was well known to have caused 
cataracts, and given the veteran's history of primarily 
right-sided arthritis, it was felt that it was as likely as 
not that one or both of the veteran's cataracts were caused 
by the need for oral steroids for the veteran's service-
connected right-sided orthopedic injuries, be they traumatic 
or as felt in later years, rheumatic.  Finally, in June 2005 
correspondence, Dr. A. T. M. indicated that the cataract 
detected on the veteran's right eye was the type that was 
typical of long time steroid use.  As the competent evidence 
of record supports the veteran's claim, service connection 
for his residuals of right eye cataract is warranted.  


ORDER

Service connection for rheumatoid arthritis is warranted.  

Service connection for residuals of right eye cataract, 
including as secondary to medication prescribed for 
rheumatoid arthritis is warranted.  



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


